Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 11/09/2021, are accepted and do not introduce new matter. 
Claims 1, 3, 7 and 9 are pending; claims 2, 4-6, 8 and 10-12 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Independent claims 1 and 7 disclose: “wherein the liquid dripping prevention mechanism includes a self-discharge electrode in direct, physical contact with the spray port of the nozzle tip portion, the self-discharge electrode disposed outside the spray port”. It is unclear how the electrode is in direct physical contact with the spray port and at the same time is disposed outside said spray port. This renders the claims indefinite. For examination purposes, this limitation will be interpreted as a portion of the self-discharge electrode disposed outside the spray port. Examiner notes that this interpretation mirrors what is disclosed in Applicant’s Fig 2.
Claims 3 and 9 are indefinite for depending on claims 1 and 7, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sickles (U.S. 5,044,564).
Regarding claim 1, Sickles teaches a spray nozzle (seen in Fig 4), comprising: 

a liquid dripping prevention mechanism (defined at least by electrode 190) configured to prevent dripping of the liquid from the nozzle tip portion by preventing electrically charged fine particles of the liquid sprayed from the nozzle tip portion from being attracted to and adhering to the nozzle tip portion (as disclosed in col 12, lines 4-18: “the presence of a sharpened corona needle 190 in the center of the flow path and equidistantly spaced from the electrodes also serves to direct the electrostatic field away from the air cap 42…” thus, Sickles teaches a liquid prevention mechanism by preventing electrically charged particles from adhering to the nozzle tip, since the device directs charged particles away from the tip portion by way of the electrostatic filed generated by the corona needle 190), 
wherein the liquid dripping prevention mechanism includes a self-discharge electrode (190) in direct, physical contact with the spray port of the nozzle tip portion (as seen in Fig 4, the corona electrode 190 is in direct contact with spray port 26), a portion the self-discharge electrode disposed outside the spray port (as seen in Fig 4, a downstream portion of electrode 190 extends outside the spray port) and having a needle shape (as seen in Fig 4) with a metal material for inducing a corona discharge to discharge electric charges accumulating at the nozzle tip portion (electrode 190 is disclosed as a wire corona needle; therefore it is understood that wire is made of metal and wherein the electrode 190 induces a corona discharge at the nozzle tip, as seen in fig 4 and disclosed at least in Col 12, lines 4-18).
claim 3, Sickles teaches the spray nozzle according to claim 1, wherein the self- discharge electrode is provided to discharge the electric charges accumulating at the nozzle tip portion toward fine particles of the liquid sprayed from the spray nozzle (as disclosed on col 12, line 4-18, the electrode 190 discharges electric charges at the nozzle tip, as liquid is dispensed from the nozzle tip, the fine particles of liquid are charged by the electric field generated by the electrode).

Regarding claim 7, Sickles teaches a spray nozzle (seen in Fig 4), comprising: 
a nozzle tip portion (defined by cap 42) having a spray port (defined by central aperture 26) and configured to atomize pressurized liquid by pressure of the liquid and spray the liquid (as seen in Fig 1, pressurized liquid is sent via feed hose 22, which in turn sends liquid to liquid passage 24 and subsequently to spray port 26, as seen in Fig 4. Examiner notes that the claim is written with a “comprising” transitional phrase, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps [see MPEP 2111.3 I]; therefore, the fact that Sickles also uses compressed air to guide and further atomize the liquid, does not preclude Sickles from anticipating claim language); and 
a liquid dripping prevention mechanism (defined at least by electrode 190) configured to prevent dripping of the liquid from the nozzle tip portion by preventing electrically charged fine particles of the liquid sprayed from the nozzle tip portion from being attracted to and adhering to the spray nozzle (as disclosed in col 12, lines 4-18: “the presence of a sharpened corona needle 190 in the center of the flow path and equidistantly spaced from the electrodes also serves to direct the electrostatic field away from the air cap 42…” thus, Sickles teaches a 
wherein the liquid dripping prevention mechanism includes a self-discharge electrode (190) in direct, physical contact with the spray port of the nozzle tip portion (as seen in Fig 4, the corona electrode 190 is in direct contact with spray port 26), a portion the self-discharge electrode disposed outside the spray port (as seen in Fig 4, a downstream portion of electrode 190 extends outside the spray port) and having a needle shape (as seen in Fig 4) with a metal material for inducing a corona discharge to discharge electric charges accumulating at the nozzle tip portion (electrode 190 is disclosed as a wire corona needle; therefore it is understood that wire is made of metal and wherein the electrode 190 induces a corona discharge at the nozzle tip, as seen in fig 4 and disclosed at least in Col 12, lines 4-18).
Regarding claim 9, Sickles teaches the spray nozzle according to claim 7, wherein the self- discharge electrode is provided to discharge the electric charges accumulating at the nozzle tip portion toward fine particles of the liquid sprayed from the spray nozzle (as disclosed on col 12, line 4-18, the electrode 190 discharges electric charges at the nozzle tip, as liquid is dispensed from the nozzle tip, the fine particles of liquid are charged by the electric field generated by the electrode).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7 and 9 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 11/09/2021 have resulted in the new grounds of rejection found above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Strumolo et al (U.S. 6,299,073) teaches an electrode 42 is contact with and extending past a spray port 32. 
	Ko (U.S. 2009/0229517) teaches an electrode 360 in contact with and extending past a spray port defined by 316. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752